Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority of the application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Claim 21-27, 30-40, read on treating ocular demodex mite infestation comprising administering an effective amount of composition comprising Spinosad, wherein the composition does not comprise effective amount of isooxazoline parasiticide, which lack support from the parent application. Note, parent application disclosed that Spinosad is one of many other pesticides may be incorporated into the isooxazoline ophthalmic composition. See, particularly col. 23, lines 21-40 in US patent 10835517 B2.
Thus, for subject matter that the applied composition does not comprising effective amount of isooxazoline parasiticide, the effective filing date is the filing date of this application, 11/16/2020.  
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-28 of U.S. Patent No. 10,835,517 B2 in view of Calabrese et al. (EP 3344611B1) and Kritikou (US 20160184340 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘517 claims a method of using a sterile and non-irritable ophthalmic composition in eye drop form comprising lotilaner for treating Demodex blepharitis.  
‘517 does not claim expressly the further employment of Spinosad in the ophthalmic composition.
However, Calabrese et al. teach that spinosyn compounds, including spinodad, as broad spectrum active agent against various insects, parasites of livestock, companion animal and human. See, paragraph [0002]. The disclosed spinosyn compounds including   
    PNG
    media_image1.png
    109
    221
    media_image1.png
    Greyscale
wherein R3 may be alkyl (paragraph [0046]), which encompasses Spinosad 
    PNG
    media_image2.png
    260
    245
    media_image2.png
    Greyscale
.  Calabrese et al. discloses that the spinosyn composition are useful against a broad spectrum of mite pest, including Demodex mite. See, paragraphs [0112] to [0113]. The spinosyns composition may be used against pest of animal or human. See, paragraph [0117]. The compostion may be used in combination with active agents, particularly, ectoparasiticides  or anthelmentics (endoparasiticides), such as avermectin. See, paragraph [0127] to [0129]. The treated subject include human. See, paragraph [0137]. 
Kritikou et al. teach a spinosyn composition as local anesthetics agent, wherein the composition is formulated for various route of administration, particularly, for topically administration to skin or mucous membrane. Particularly, the composition may be formulated as eye drops, ointment, lotion, emulsion, solution, cream powder, including those suitable as ophthalmic formulation. See, particularly, the abstract, paragraph [0052]. Expressly disclosed spinosyn compound is Spinosad. See, examples 1-3, paragraphs [0092] to [0119].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to further incorporate spinosad into the ophthalmic composition and to use the composition in treatment of ocular Demodex infestation.
A person of ordinary skill in the art would have been motivated to further incorporate spinosad into the ophthalmic composition and to use the composition in treatment of ocular Demodex infestation because Spinosad has been known as broad spectrum antiparasiticide, including Demodex.
Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,197,847 B2 in view of Calabrese et al. (EP 3344611B1) and Kritikou (US 20160184340 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘847 claims a method of using an ophthalmic composition in eye drop form comprising lotilaner for treating Demodex blepharitis.  
‘517 does not claim expressly the further employment of Spinosad in the ophthalmic composition.
However, Calabrese et al. teach that spinosyn compounds, including spinodad, as broad spectrum active agent against various insects, parasites of livestock, companion animal and human. See, paragraph [0002]. The disclosed spinosyn compounds including   
    PNG
    media_image1.png
    109
    221
    media_image1.png
    Greyscale
wherein R3 may be alkyl (paragraph [0046]), which encompasses Spinosad 
    PNG
    media_image2.png
    260
    245
    media_image2.png
    Greyscale
.  Calabrese et al. discloses that the spinosyn composition are useful against a broad spectrum of mite pest, including Demodex mite. See, paragraphs [0112] to [0113]. The spinosyns composition may be used against pest of animal or human. See, paragraph [0117]. The compostion may be used in combination with active agents, particularly, ectoparasiticides  or anthelmentics (endoparasiticides), such as avermectin. See, paragraph [0127] to [0129]. The treated subject include human. See, paragraph [0137]. 
Kritikou et al. teach a spinosyn composition as local anesthetics agent, wherein the composition is formulated for various route of administration, particularly, for topically administration to skin or mucous membrane. Particularly, the compositionmay be formulated as eye drops, ointment, lotion, emulsion, solution, cream powder, including those suitable as ophthalmic formulation. See, particularly, the abstract, paragraph [0052]. Expressly disclosed spinosyn compound is Spinosad. See, examples 1-3, paragraphs [0092] to [0119].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to further incorporate spinosad into the ophthalmic composition and to use the composition in treatment of ocular Demodex infestation.
A person of ordinary skill in the art would have been motivated to further incorporate spinosad into the ophthalmic composition and to use the composition in treatment of ocular Demodex infestation because Spinosad has been known as broad spectrum antiparasiticide, including Demodex.
Claims 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 28-29, 31 of copending Application No. 17/099531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘531 claims an isooxazoline parasiticide ophthalmic composition for use in treating an ocular Demodex infestation comprising lotilaner.  The composition is in the form of eye drop. The Demodex infestation comprising Demodex blepharitis. 
‘531 does not claim expressly that the ophthalmic composition comprises Spinosad.
 However, Calabrese et al. teach that spinosyn compounds, including spinodad, as broad spectrum active agent against various insects, parasites of livestock, companion animal and human. See, paragraph [0002]. The disclosed spinosyn compounds including   
    PNG
    media_image1.png
    109
    221
    media_image1.png
    Greyscale
wherein R3 may be alkyl (paragraph [0046]), which encompasses Spinosad 
    PNG
    media_image2.png
    260
    245
    media_image2.png
    Greyscale
.  Calabrese et al. discloses that the spinosyn composition are useful against a broad spectrum of mite pest, including Demodex mite. See, paragraphs [0112] to [0113]. The spinosyns composition may be used against pest of animal or human. See, paragraph [0117]. The compostion may be used in combination with active agents, particularly, ectoparasiticides  or anthelmentics (endoparasiticides), such as avermectin. See, paragraph [0127] to [0129]. The treated subject include human. See, paragraph [0137]. 
Kritikou et al. teach a spinosyn composition as local anesthetics agent, wherein the composition is formulated for various route of administration, particularly, for topically administration to skin or mucous membrane. Particularly, the compositionmay be formulated as eye drops, ointment, lotion, emulsion, solution, cream powder, including those suitable as ophthalmic formulation. See, particularly, the abstract, paragraph [0052]. Expressly disclosed spinosyn compound is Spinosad. See, examples 1-3, paragraphs [0092] to [0119].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to further incorporate spinosad into the ophthalmic composition and to use the composition in treatment of ocular Demodex infestation.
A person of ordinary skill in the art would have been motivated to further incorporate spinosad into the ophthalmic composition and to use the composition in treatment of ocular Demodex infestation because Spinosad has been known as broad spectrum antiparasiticide, including Demodex.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 30-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Santos et al. (US 10,730,901 B2).
Santos et al.  teach a method for treating an ocular Demodex mite infestation of an eye of a human or animal subject, comprising topically administering a miticidally effective amount of a composition comprising one or more spinosyn compounds to one or more anatomical sites of the eye selected from among an eyelid, eyelid margin, eyelash, eyelash follicles, eyebrow, eyebrow follicles, or corner of the eye, wherein the ocular Demodex mite infestation is present at the time the composition is topically administered. The composition comprises 0.1% to 10% of spinosyn compound. The subject may have condition of eye associated with ocular demodex mite infestation, such as blepharitis, Demodex-induced ocular rosace. Particularly claimed spinosyn compound is Spinosad. The composition may further comprise additional agent having miticidal activity against the Demodex mite, such as tea tree oil, antibiotic, ivermectin. See, particularly, the abstract and the claims.  In one aspect of the invention concerns a topical composition comprising 0.1% to 10% (w/v) of the one or more spinosyn compounds (also referred to herein as the “topical composition” or “spinosyn composition”, or “topical spinosyn composition” of the invention), and methods for making the topical composition. In some embodiments, the composition is a solution, suspension, salve, spray, lotion, gel, paste, balm, foam, mousse, scrub or cleanser (e.g., shampoo or soap), cream, or ointment. Soaps may be solid, such as a bar, liquid, or semi-solid. The application of solution drop wised would have been within the purview of ordinary skill in the art. As to claim 27, note, Demodex folliculorum and Demodex brevis are the pathogens caused the Demodex-induced blepharitis. As to claims 35-36, reciting a confirmation of the presence of Demodex, or identifying the Demodex mite before the treatment, such step would have been necessarily presented in the method of Santos et al. because without such step, it would not know if it treat a Demodex infestation.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese et al. (EP 3344611B1) and Lehay et al. (US2016/0317439 A1, IDS) in view of Kritikou (US 20160184340 A1), Allen ("Ophthalmic preparations, part 1, ophthalmic solutions," International Journal of Pharmaceutical Compounding (2016) vol. 20, pp. 399-404;,IDS), and Cheng et al. ("Recent Advances on ocular Demodex infestation," Current Opinion in Ophthalmology (2015), vol. 26(4), pp.295–300; IDS).
Lehay et al. teaches pharmaceutical compositions comprising isoxazoline compound, and pharmaceutically acceptable carriers comprising diethylene glycol monoethyl ether and a polysorbate surfactant are stable an effective in the prevention and treatment of parasitic infestations of animals [0029]. The isoxazoline compounds include fluralaner, afoxolaner, sarolaner and lotilaner [0058-0063]. The isoxazoline composition present in the composition of the current invention in an amount of about 0.001 mg/ml and to about 100 mg/ml [0069].  Polysorbates include Tween 20, 40, 60 and 80 [0089]. The compositions are intended for treating and preventing parasitic infestation such as ectoparasites, mites (Demodex sp.) in particular. [0101-0107]. The systemic administration may be achieved in several forms, e.g., oral, parenteral or topical [0114].The composition may be systemically administered topically using a transdermal formulation in the form of a dip, spot-on a pour-on or a spray [0117]. The treatment frequency is depending on the parasite treated or prevented and it is biological lifecycle and the production cycle of the host animal treated [0153]. The administration of the pharmaceutical composition is approximately 7 days or 14 days apart [0158]. 
Calabrese et al. teach that spinosyn compounds, including spinodad, as broad spectrum active agent against various insects, parasites of livestock, companion animal and human. See, paragraph [0002]. The disclosed spinosyn compounds including   
    PNG
    media_image1.png
    109
    221
    media_image1.png
    Greyscale
wherein R3 may be alkyl (paragraph [0046]), which encompasses Spinosad 
    PNG
    media_image2.png
    260
    245
    media_image2.png
    Greyscale
.  Calabrese et al. discloses that the spinosyn composition are useful against a broad spectrum of mite pest, including Demodex mite. See, paragraphs [0112] to [0113]. The spinosyns composition may be used against pest of animal or human. See, paragraph [0117]. The compostion may be used in combination with active agents, particularly, ectoparasiticides  or anthelmentics (endoparasiticides), such as avermectin. See, paragraph [0127] to [0129]. The treated subject include human. See, paragraph [0137].
Lehay et al. and Calabrese et al. as a whole does not explicitly teach an ophthalmic formulation comprising Spinosad and lotilaner and method of using the same for treating ocular Demodex infestation, in the particular dosage form and with the additional active agent recited herein.  

However, Kritikou et al. teach a spinosyn composition as local anesthetics agent, wherein the composition is formulated for various route of administration, particularly, for topically administration to skin or mucous membrane. Particularly, the composition may be formulated as eye drops, ointment, lotion, emulsion, solution, cream powder, including those suitable as ophthalmic formulation. See, particularly, the abstract, paragraph [0052]. Expressly disclosed spinosyn compound is Spinosad. See, examples 1-3, paragraphs [0092] to [0119].

Allen teaches ophthalmic solution are sterile, free from foreign particles and prepared especially for instillation into the eye [p.399, col. 1, para. 2]. Polysorbate 20 and 80 can be used to achieved clarity [p.400, col 1, para 1]. Ophthalmic solutions must be sterile [p.401, col.2, para 2]. For comfort during administration, many dosage forms must be isotonic with body fluids. Glycerin is one of those agent used to adjust tonicity.  [p.403, col. 1, para 1 and table 5]. This is especially true of parenteral ophthalmic and nasal solutions. Pain and irritation at the site of administration can occur if the formulation is either hypertonic or hypotonic [p.401, col. 1, para. 1]. The pH of the ophthalmic composition is in the range of 4-8. [p. 401, col.1. para. 2]. Viscosity enhancer is normally used in ophthalmic composition for providing longer time to remain in the eye. Hydroxypropyl methylcellulose is one of the viscosity enhancer  used in ophthalmic composition. [p.402. col. 1, para 1 and table 4]. Ethylenediaminetetraacetic acid (edetate or EDTA) or its salt has been used in the ophthalmic formulation as antioxidant or chelator. [p, 402, col. 1, table 3, and col. 2].  Ophthalmic solution should be packaged in sterile dropper bottles [p.404, col. 1, para 2]. Individual doses can also be placed in sterile syringes without needles [p.404, col. 1, para 2]. Patients should be instructed on how to administer drops to the eye [p.404, col. 2, para 2].
Cheng et al. teaches advances on ocular Demodex infestation [title and entire document]. Demodex infestation is a common by overlooked cause of ocular surface inflammation [p.295, col. 1, para. 1]. The prevalence of Demodex infestation increases with age, being observed in 84% of the population at age 60 years and in 100% of those older than 70 years [p.295, col. 1, para 1]. The life cycle of the Demodex mite is approximately 14–18 days from the egg to the larval stage followed by the adult stage [p.295, col. 1, para. 2]. Two distinct species of Demodex mites have been identified in humans: Demodex folliculorum (Fig. 1a) and Demodex brevis (Fig. 1b). The D. folliculorum measures about 0.3–0.4 mm long and is primarily found in clusters around the root of the lashes and lash follicles, whereas the D. brevis measures about 0.2–0.3 mm long and resides solitarily in the sebaceous and Meibomian glands [p.295, col. 1-2, para 2-1]. Recent studies revealed a potential relationship between demodicosis and microbial blepharitis by different mechanisms. First, the mites may work as a vector carrying bacteria such as staphylococci and streptococci, which are common causes of anterior blepharitis [p.296, col. 1, para 2]. Demodex infestation in the face and eyelid has been implicated in causing rosacea and blepharitis, respectively [p.296, col. 1, para 2]. Such blepharitis frequently is associated with mite-harboring cylindrical dandruff in eyelashes [p.296, col. 2, para 2]. Symptomatic patients usually present with itching, redness, burning, foreign body sensation, eye lid crusting, and blurry vision [p.297, col. 1, para 1]. These symptoms are more aggressive in patients with posterior blepharitis in which the inflammation spreads over to the conjunctiva producing blepharoconjunctivitis [p.297, col. 1, para 1]. As mentioned above, posterior blepharitis is associated with D. brevis and is usually refractory to conventional medications, especially in pediatric populations [p.297, col. 1, para 1]. In addition, Demodex infestation may cause unexplained keratitis, superficial corneal vascularization, marginal infiltration, phlyctenule-like lesions, and nodular corneal scarring [p.297, col. 1, para 1]. These corneal manifestations are commonly associated with D. brevis as it resides closer to the cornea and is prone to induce ocular surface inflammation [p.297, col. 1, para 1]. Lash sampling and microscopic examination provide a definitive diagnosis by identifying the mites in the lashes with cylindrical dandruff [p.297, col. 2, para. 1].  Figure 3, shows application method for the treatment of Demodex blepharitis. 
                  

The recommended treatment regimen is to apply Cliradex twice a day for at least 6 weeks to cover two Demodex life cycles [p.298, col. 2, para 1]. The active ingredient of Cliradex is tea tree oil (TTO). See, the introduction section at page 295.  Patients may continue using a maintenance dose of once a day for a longer period of time to ensure mites eradication and to prevent re-infestation by mites migrating from other places of the body [p.298, col. 2, para 1]. The integrated lid hygiene helps manage symptoms associated with Demodex blepharitis, Meibomian gland dysfunction, rosacea, dry eye, chalazia, and other lid margin diseases [p.298, col. 2, para 1].
Therefore, a person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to make an ophthalmic formulation, comprising antiparasiticidal agents, Spinosad and lotilaner as the active agent and to use the same for treating Demodex blepharitis or ocular Demodex infestation in a patient by applying it topically to eye, eye lip, or eyelashes. 
 A person of ordinary skill in the art would have been motivated to make an ophthalmic formulation, comprising antiparasiticidal agents, Spinosad and lotilaner as the active agent and to use the same for treating Demodex blepharitis or ocular Demodex infestation in a patient by applying it topically to eye, eye lip, or eyelashes because Demodex have been known as the cause of Demodex blepharitis or ocular Demodex infestation and have been a known therapeutic target for treating Demodex blepharitis or ocular Demodex infestation, and  lotilaner and Spinosad have been old and well-known antiparasiticidal agents with activity against Demodex. Further, ophthalmic composition of Spinosad have been known in the art with local anesthetics effect. The employment of those well-known ophthalmic dosage forms as recited in claims 22-26 would have been within the purview of ordinary skill in the art. Claim 27 would have been obvious as the Demodex species recited there in has been known as the pathogenic parasite cause the ocular Demodex infestation.  
In regards to ophthalmic administration of lotilaner, note, Lehay et al. taught a method of treating Demodex sp. mite infestation in patients by administering a therapeutically effective amount of a lotilaner composition to a patient. Further, Lehay et al. taught that an isoxazoline agent can be formulate in the form of a transdermal formulation including a dip, spot-on, a pour-on or a spray. Thus, Lehay et al. provides motivation to use the topical composition treat Demodex sp. on the ocular surface since it discloses that the formulation can be apply topical and formulate in a form of dip or pour-on (liquids)  which will be suitable for the ocular region. 
As to claims 30 and 37-38, recite the further employment of tea tree oil and additional miticidal agent, such as ivermectin, the claims would have been obvious as tea tree oil and ivermectin have been known for treating Demodex infestation. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. The further employment of antibiotic agent would have been obvious as antibiotic would be beneficial in controlling or preventing any co-infection. With respect to claims 31-33, and 40, reciting conditions caused by Demodex infestation, such as blepharitis, gland dysfunction, and ocular rosacea, the claims would have been obvious as treatment of the underline etiology: Demodex infestation would have been reasonably expected to ameliorate symptoms/conditions caused by the etiology. Claims 35 and 36 would have been obvious as in order to treat a Demodex infestation in a subject, one need to identify/confirm the subject is indeed infected with Demodex.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627